229 S.W.3d 637 (2007)
Duane DIXON, Respondent,
v.
Lydia JONES, Appellant,
Danny Jones, Defendant
G. David Porter, Defendant.
No. WD 66823.
Missouri Court of Appeals, Western District.
July 31, 2007.
George D. Porter, Kansas City, MO, for Appellant.
Renae L. Ehler, Keytesville, MO, for Respondent.
Before HARDWICK, P.J., ULRICH and NEWTON, JJ.

ORDER
PER CURIAM.
Lydia Jones appeals from the trial court's judgment in favor of Duane Dixon on his claims for unlawful detainer and replevin. Upon review of the briefs and the record, we find no error and affirm the judgment awarding Dixon $9,998.55 in damages. We have provided the parties with a Memorandum explaining the reasons for our decision because a published opinion would have no precedential value.
AFFIRMED. Rule 84.16(b).